STEPHENS, Chief Justice,
dissenting.
Respectfully, I dissent.
The precinct elections authorized by the majority in this case have no identifiable support in the law. To the extent that the result here derives from the rationale stated by the Court in Parrott v. Belcher, Ky., 884 S.W.2d 634 (1994), such result is invalid, for the reasons put forth in my dissent in that case.
This scenario is precisely what is foreclosed by KRS 242.030(5), which imposes a three-year moratorium on local option elections held in the “same territory.” On April 13, 1991, a majority of the citizens of Wolfe County voted to abolish prohibition. The filing of petitions in all sixteen of Wolfe County’s precincts seeking a second local option election, within three months of the previous election, represents nothing less than an attempt by an obviously dissatisfied minority to subvert the popular will in violation of the statute.
As for the constitutional claims, I also disagree with the majority’s reaffirmation of this Court’s holding in Howard v. Salyer, Ky., 695 S.W.2d 420 (1985). Even if having precinct elections in all sixteen of Wolfe County’s precincts did not violate KRS 242.030(5), which it does, these elections would be unconstitutional. The “county-*641unit” rule which extends the franchise to discontented temperance enthusiasts alter a county votes “wet,” but not to prohibition foes after a county votes “dry,” is not and never will be neutral. The majority erroneously relies on.the plenary power of the General Assembly in this area to right the constitutional wrongs that have been perpetuated by this Court on this issue for decades. I firmly believe that this Court has the duty to reverse itself when necessary. “Where the constitution is neutral, the General Assembly and this Court also must be neutral.” Howard, supra at 427 (Leibson, J., dissent ing).
For the reasons stated above on the statutory issue, I would reverse the Court of Appeals and reinstate the injunction of the Wolfe Circuit Court. On the constitutional issue, for the above reasons, which are more fully explained in Justice Leibson’s dissent in Howard v. Salyer, swpra, I would hold the “county-unit” rule unconstitutional.
LEIBSON and SPAIN, JJ., join this dissenting opinion.